Citation Nr: 0528002	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-24 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1969 
and from September 1971 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
St. Petersburg, Florida.  In May 2000 the RO denied the 
appellant's claims of entitlement to an increased evaluation 
for a torn right medial meniscus and headaches, each 
evaluated as 10 percent disabling.  The veteran appealed the 
RO's decision.  

In October 2002, the appellant was afforded a video 
conference hearing before C.W. Symanski, who is the Veterans 
Law Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded this appeal to the RO for further 
development in August 2003.  After the RO attempted the 
requested development, the RO continued the denial of an 
increased evaluation for a torn right medial meniscus, 
currently evaluated as 10 percent disabling, and headaches, 
currently evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  The veteran's service connected right knee condition is 
primarily manifested by complaints of limited painful motion 
with arthritis and crepitus; motion of the right knee is from 
negative 5 degrees of extension to 130 degrees of flexion.  
There is no objective evidence of lateral instability or 
subluxation.

2.  The veteran's headaches include episodes of sharp pain 
that last between 30 seconds and 2 minutes; he does not have 
characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a torn right medial meniscus with post traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5003, 5257, 5261, 5262 (2004); VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).

2.  The criteria for a disability rating higher than 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The Board has reviewed all the evidence in the appellant's 
claims folder relating to his claim for higher evaluations 
for a torn right medial meniscus and headaches.  The evidence 
includes, but is not limited to:  prior rating decisions; the 
appellant's contentions; a transcript of the appellant's 
hearing before the Board; the appellant's records from the 
Social Security Administration and various reports regarding 
his claim for disability benefits; VA progress notes; a VA 
Joints examination report dated in March 2000; a VA Brain and 
Spinal Cord examination report from March 2000; a VA 
Radiology note from August 2000; a VA Neurological Disorders 
examination report from September 2000; a VA Radiology note 
from April 2002; and a VA Knee examination report from 
November2004.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claims for increased 
evaluations for a torn right medial meniscus and headaches.

A.  Torn Right Medial Meniscus

The relevant post-service medical evidence in the claims 
folder regarding the veteran's knee disability include 
progress notes in the veteran's records from the Social 
Security Administration (SSA); a VA Joints examination report 
from March 2000; a VA Radiology note from March 2000; an 
addendum to the March 2000 VA Radiology note dated in August 
2000; a VA Neurological Disorders examination report from 
September 2000; a VA Radiology note from April 2002; a VA 
Knee examination report from November 2004; and numerous VA 
progress notes that show repeated complaints of right knee 
pain.

The copious records received from the SSA are dated from 
approximately February 1982 through May 1999.  Though they do 
show complaints of knee pain and arthritis, they do not 
describe the veteran's current condition, and therefore will 
not be discussed in detail. 

The March 2000 VA Knee examination showed that the veteran 
had tenderness all the way around the right knee capsule, 
joint, and patella.  There was no effusion or swelling.  His 
knee flexion was about 110 degrees and extension was to about 
0 degrees.  There appeared to be no ligamentous instability 
of the medial and lateral collateral, or the anterior 
cruciate ligaments.  There was tenderness over the patella 
and in the subpatellar region.  The examiner diagnosed the 
veteran with a torn medial meniscus in the right knee, and 
noted that the veteran had undergone arthroscopy of the right 
knee and that he suffered from chronic right knee pain.  X-
rays did not show any osseus abnormality or 
fracture/dislocation in the knee joint.  The examination did 
not show any evidence or sign of instability in the knee, and 
the veteran had a full range of flexion and extension.  

The VA Radiology report from March 2000 showed that there 
were no fractures or dislocations identified but there was a 
small right knee joint effusion.  There were minimal anterior 
patellar spurs identified bilaterally.  No other focal 
abnormalities were identified in the right knee.  The 
diagnostic impressions were right knee joint effusion and 
bilateral minimal inferior patellar spurs.

An August 2000 addendum to the March 2000 VA Radiology report 
showed that the veteran's claims folder had been reviewed 
prior to making the addendum.  It also noted that, based upon 
the report form the radiologist, there was no evidence of 
severe degenerative joint disease in the veteran's knee.  The 
veteran had diabetic peripheral neuropathy which probably was 
the cause of his difficulty with ambulation.

A VA Neurological Disorders examination report dated in 
September 2000 showed that the examiner believed that it was 
more likely than not that the veteran did have pain in his 
right knee that was degenerative in nature secondary to his 
history of injury and with the history of subsequent surgery.  
There was a finding of effusion in the right knee, which was 
consistent with degenerative findings and ongoing 


inflammatory process.  No note was made of the actual joint 
space or any degeneration of the articular bone by report, 
but the films were not available for the examiners review.  
The examiner diagnosed mild degenerative arthritis.

A VA Radiology report dated in April 2002 showed that there 
were no acute fractures or dislocations.  There was narrowing 
of the knee joint spaces bilaterally.  There was mild 
flattening of the tibial plateaus with osteophytic spurring.  
The diagnostic impression was degenerative change that had 
mildly progressed since the previous study in January 1997.

Finally, the VA Knee examination report dated in November 
2004 showed that the veteran was a morbidly obese individual 
with a slow atalgic gait without a "strict" limp secondary 
to knee pain from exiting his motorized scooter to the exam 
table.  There was no swelling or fluid collection in the 
right knee.  There was no erythema, warmth, or point 
tenderness from the anterior aspect of the tibial tuberosity 
over the patella and over the distal femur, nor on medal and 
lateral aspects of the joints.  There was no varus or valgus 
deformity.  There was crepitus in both knees with only a mild 
asymmetry in the crepitus with the right being more than the 
left.  McMurray test was negative.  There was no laxity, 
"pathologic degrees and anteroposterior mediolateral 
maneuvers."  

Active range of motion of the right knee was from a negative 
5 degrees of extension to 120 degrees of flexion.  Passive 
range of motion was 130 out of 130 degrees.  There was no 
tenderness or objective evidence of pain on flexion of his 
knee.  Upon repeated knee flexion maneuvers the veteran was 
able to extend his knee actively to 130 degrees.  It was 
commented that the examination was complicated by the 
veteran's significant obesity extending into his legs which 
made flexing his knee to 140 degrees [difficult] and likely 
adjustment of 130 degrees was made.  There was no patella 
subluxation.  Motor strength across the joint was normal for 
knee extension and flexion.  Sensation across the joint was 
symmetrical.  On repeated measurement there was no objective 
measurement of discomfort on active range of motions and as 
previously mentioned his active range of motion actually 
increased 


from 120 to 130 degrees with multiple maneuvers designed to 
solicit full range of motion evaluation.

X-rays dated in November 2004 showed mild degenerative 
changes and mildly decreased joint spaces in the right knee.

The examiner noted that the veteran complained of medial knee 
pain which was likely related to his medial meniscus injury 
but was also certainly exacerbated by his morbid obesity.  He 
also had asymmetric crepitus of the right knee as well as 
radiographic evidence of mild degenerative change diffusely 
through the knee.  However, he had crepitus and similar 
findings for the left knee, suggesting the current level of 
arthritis is more likely than not unrelated to his medial 
meniscal injury as he had similar range of motion findings 
for his left leg as well as his right leg.  There was 
slightly more crepitus in the right versus the left knee.  
Regarding limitations in the veteran's activities of daily 
living, the examiner commented that it was reasonable for the 
veteran to have recurrent knee pain secondary to his meniscal 
injury years ago with the development of degenerative 
arthritis.  However, this was very much exacerbated by 
obesity.  The examiner noted that the degenerative changes in 
the veteran's knees, as shown by X-ray, were mild.  

The examiner believed that the veteran's symptoms and 
complaints were out of proportion to his radiographic and 
examination findings.  Regarding a DeLuca decision, the 
examiner found no losses in range of motion or changes in the 
veteran's examination other than improvement with repeated 
testing, pain, weakness or incoordination.

In evaluating the extent of disability in the present case, 
consideration must be given to a precedent opinion by the 
General Counsel for VA, dated July 1, 1997 (VAOPGCPREC 23- 
97).  This opinion held that a claimant who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes (DC) 5003 and 5257.  The General Counsel 
stated that when a knee disorder is already rated under DC 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
DC 5260 (flexion limited to 60 


degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  
The General Counsel subsequently held in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).

Under the provisions of Diagnostic Code 5010-5003, arthritis 
of a joint is to be rated on the basis of the limitation of 
motion of the particular joint affected.  However, when the 
limitation of motion shown is not compensable under the 
applicable codes pertaining to limitation of motion, a 10 
percent rating is for application for the joint affected by 
limitation of motion.  Under 38 C.F.R. § 4.71a, DC's 5260 and 
5261, which address limitation of motion of the knee, a 10 
percent rating will be assigned for flexion limited to 45 
degrees or extension limited to 10 degrees.  A 20 percent 
rating is warranted when flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when flexion is limited to 15 degrees or extension 
is limited to 20 degrees.  In Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), the Court held that, read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X- ray study, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no compensable limitation of motion.  

In this case, when looking at the history of the veteran's 
right knee disability, the Board notes that the two prior 
rating decisions, the May 2000 decision currently on appeal 
and the February 1997 decision that preceded it, based their 
10 percent evaluation of the veteran's knee disability on 
"painful motion" and "limited painful motion."  See VA RO 
rating decisions dated in February 1997 and May 2000.  The 
February 1997 rating decision took note of the veteran's 
post-traumatic arthritis.  It therefore appears that the RO 
has already considered the criteria laid out in VAOPGCPREC 
23- 97, VAOPGCPREC 9-98, and Lichtenfels in assessing the 
veteran with a 10 percent evaluation.  

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, the VA 
examination reports regarding the right leg do not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  In summary, the medical evidence includes a 
finding of "minimal" arthritis.  There is little or no 
medical evidence showing that the veteran has such symptoms 
as muscle atrophy, neurological impairment or incoordination 
in the right leg.  Moreover, the examiner in the November 
2004 VA examination report found that there were no losses in 
range of motion due to pain, weakness or incoordination.  
Instead, the examiner found improvements with repeated 
testing.  See VA Knee examination report dated in November 
2004.  Based on the foregoing, the Board finds that, when the 
ranges of motion in the right knee are considered together 
with the evidence of functional loss due to right knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the right knee more nearly approximates 
the criteria for a rating in excess of 10 percent under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  

The analysis does not stop here, however.  Consideration must 
also be given to whether the veteran could be entitled to a 
separate evaluation under other criteria.  In this regard a 
10 percent evaluation is warranted for slight impairment of 
the knee with recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation.  See 38 C.F.R. § 4.71a DC 5257.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In this case, it appears that § 4.31 is applicable as the 
medical evidence of record does not support a finding of any 
subluxation or instability.  Examinations and medical reports 
have consistently shown that all ligaments were stable.   
While the veteran testified in his October 2002 video 
conference hearing that his right knee gave way at times, no 
instability has been objectively shown.  As such, the 
criteria for a compensable rating under Diagnostic Code 5257 
are not satisfied.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

B.  Headaches

The veteran's headaches are evaluated under 38 C.F.R. 
§ 4.124a Diagnostic Code  (DC) 8100 (2004) and are currently 
evaluated as 10 percent disabling.  A 10 percent evaluation 
is warranted for migraines with characteristic prostrating 
attacks averaging one in 2 months over last several months.  
A 30 percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  See 38 C.F.R. 
§ 4.124a DC 8100.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West 12 Vet. App. 
119 (1999) [in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack].  According to Stedman's Medical 
Dictionary, Twenty-Seventh Edition (2000), p. 1461, 
"prostration" is defined as "A marked loss of strength, as 
in exhaustion."

The medical evidence relevant to the veteran's claim for an 
increased evaluation for headaches contained in the claims 
folder includes the veteran's SSA records and a VA Brian and 
Spinal Cord examination report from March 2000.  Once again, 
because the SSA records date only to 1999, and the most 
complete headache progress note is dated in February 1987, 
the records to not show the veteran's current condition.  The 
Board will therefore not discuss the SSA records regarding 
the veteran's headaches in detail.

The examiner who performed the March 2000 VA Brain and Spinal 
Cord examination noted that the veteran's headaches have been 
present for 30 years.  The veteran had a mild degree of 
headache at all times in the front of his head, punctuated by 
sharp jabs that occur behind the left eye.  The sharp pains 
lasted from 30 seconds to 1 - 2 minutes before easing off, 
and may occur in rapid succession.  


The veteran noted no associated nausea, vomiting, 
photophobia, or weakness with his headaches.  According to 
the examiner, the veteran had reportedly been previously 
evaluated for his headaches, including a CAT scan and EEG, 
both of which were negative according to the medical report.  
The veteran had an electromyogram ordered, but it was 
pending, as well as a magnetic resonance imaging of his 
brain, which was also pending.  The examiner gave an 
impression that the veteran's headaches appeared to have a 
neuralgic component, but did not meet the criteria for 
migraine.  They appeared to be related in time to his 
original head injury.  There was no evidence of abnormality 
based on CAT scan or EEG.  The headaches were of such short 
duration that medications "acutely" were not effective.  
The examiner believed that long term prophylaxis might be 
helpful for the veteran.  However, by description, the 
veteran's headaches were quite excruciating, and did 
significantly impact his ability to perform tasks whenever 
they occur.

A rating in excess of 10 percent disabling is therefore not 
warranted for migraines under Diagnostic Code 8100 because 
the evidence does not show characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  Indeed, though the veteran's headaches may be 
excruciating for very short periods of time, the record shows 
no medical evidence of prostrating attacks, and the VA Brain 
and Spinal Cord examination report showed no weakness with 
his headaches.  As such, the criteria for a rating in excess 
of 10 percent under Diagnostic Code 8100 are not satisfied.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

C.  Conclusion

In reaching this decision, the Board has considered the 
veteran's statements and testimony provided by he and his 
spouse at a hearing on appeal.  However, except as discussed 
above with reference to painful motion, the preponderance of 
the evidence is against the claims and the benefit-of-the-
doubt rule is not for application in this case.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the Appeals 
Management Center's May 2004 letter contained a specific 
request that the veteran provide the VA with any evidence or 
information he may have pertaining to his appeal.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an April 2002 supplemental statement 
of the case (SSOC).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining her 
available service, VA and non-VA medical records.  The 
veteran has been afforded a VA examination.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

An evaluation in excess of 10 percent for service-connected 
right knee disability is denied.

An evaluation in excess of 10 percent for service-connected 
headaches is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


